 JOHN SUCCI GENERAL CONTRACTORS
 357 NLRB No. 1 
1John Succi Contracting, Inc. d/b/a John Succi Gen-
eral Contractors a/k/a Succi, John General Con-
tractors and JS Contractors and Builders, Inc. 
t/a Succi Contractors and Builders 
and Metro-
politan Regional Council of Carpenters, South-
eastern Pennsylvania, State of Delaware and 
Eastern Shore of Maryland. 
Case 04ŒCAŒ036427
 June 29, 2011 
SUPPLEMENTAL DECISION AND ORDER 
BY MEMBERS 
BECKER, PEARCE
, AND 
HAYES
 The Acting General Counsel seeks a default judgment 
in this case on the ground that the Respondents have 
failed to file an answer to
 the compliance specification. 
On June 30, 2009, the Board issued a Decision and 
Order
1 that, among other things, found that Respondent 
John Succi Contracting, Inc. d/b/a John Succi General 
Contractors a/k/a Succi, John
 General Contractors (Re-
spondent Succi) violated Section 8(a)(3) and (1) of the 

Act.  The Board ordered Respondent Succi to, among 
other things, make whole discriminatees Joseph Perri,
2 Kenneth Whittaker, and Matthew Whittaker for any loss 

of earnings and other benefits they may have suffered as 
a result of Respondent Succi™s 
unfair labor practices.  On 
June 9, 2010, the United Stat
es Court of Appeals for the 
Third Circuit entered its judgment
3 enforcing the Board™s 
Order. 
A controversy having arisen over the amount of back-
pay due, the Regional Direct
or issued a compliance spec-
ification and notice of hearing on February 24, 2011, 
alleging the amounts due through the fourth quarter of 

2010, under the Board™s Order.  Although not a party to 
the original unfair labor practice litigation, Respondent 
JS Contractors and Builders, 
Inc. t/a Succi Contractors 
and Builders (Respondent JS) was added to the compli-
ance specification and was alleged to be jointly and sev-

erally liable for Respondent Succi™s unfair labor practic-
es, as an alter ego and disguised continuance of Re-
spondent Succi, with substantially identical ownership, 

management, supervision, business purpose, operation, 
equipment, and customers. 
                                                           
1 354 NLRB No. 38 (not reported in Board volumes). 
2 Perri™s surname was misspelled as ﬁPerryﬂ in the Board™s Decision 
and Order. 
3 No. 10-1570. 
The compliance specification 
notified the Respondents 
that they should file a timely answer complying with the 
Board™s Rules and Regulations.  Although properly 
served with a copy of th
e compliance specification and 
granted two extensions of time in which to file an an-
swer, the Respondents failed to file an answer.  By letter 
dated April 7, 2011, the Region reminded the Respond-

ents of the need to file an 
answer to the compliance spec-
ification and indicated that 
if no answer was received by 
April 14, 2011, a motion for default judgment would be 

filed.  The Respondents again failed to file an answer. 
The compliance specification sets forth the following 
allegations in support of the allegation that Respondent 
JS is a disguised continuation of Respondent Succi, the 
entity previously found liable for the unfair labor practic-

es involved herein.  At all material times, and continuing 
until in or around January 2009, Respondent Succi was 
engaged in business as a general contractor providing 

construction services primarily for residential customers 
in the greater Buck
s County, Pennsylvania area.  About 
January 26, 2009, Respondent JS began engaging in 

business as a general contractor providing construction 
services primarily for residen
tial customers in the greater 
Bucks County, Pennsylvania area.  At all material times, 

John Succi has been the pres
ident, sole manager, and 
supervisor of Respondent Succi, owning 100 percent of 
its stock and exercising exclusive control of its opera-

tions and finances.  Since the inception of Respondent 
JS, John Succi has been the 
vice president, sole supervi-
sor for work performed, and a 49 percent stockowner of 

Respondent JS.  At all material times, Corey Scott has 
been the president of Respondent JS and the owner of 51 
percent of its stock. 
Since the inception of Respondent JS, John Succi has 
exercised control over its operations and finances, in-

cluding its bank accounts, collection and disbursement of 
all business-related revenue, day-to-day interactions and 
business relationships with customers, hiring, supervis-

ing and managing of employees and subcontractors, se-
curing supplies, and overseeing all phases of the con-
struction work.  Respondent Succi employed Nelson 

Dominguez and Santos Vasquez as laborers until in or 
around December 2008 or January 2009.  Dominguez 
and Vasquez were the last two employees known to have 

worked for Respondent Succi.  In January 2009, after a 
brief interruption in their employment with Respondent 
Succi, Dominguez and Vasquez were employed by Re-

spondent JS. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 In November 2008, Respondent Succi began work on a 
project for a residential customer in Pipersville, Pennsyl-
vania, and continued the work until in or around January 
2009.  Beginning in February 2009, Respondent JS con-

tinued the work that had been initiated by Respondent 
Succi on the Pipersville project.  When Respondent JS 
began operation, it used the same handtools, scaffolding, 

and trucks used by Respondent Succi.  In performing its 
construction business, Respondent JS utilizes the same 
type of equipment and tools that Respondent Succi used 

in the operation of its business.  Since its inception, Re-
spondent JS has used the services of the same accountant 
that performed services for 
Respondent Succi in 2008.  
Since its inception, Respondent JS has used the business 
phone number that had formerly been used by Respond-

ent Succi. Accordingly, the compliance 
specification alleges that 
since January 26, 2009, Respondent JS has been estab-

lished as a disguised continuation of Respondent Succi, 
with substantially identical ownership, management, 
supervision, business purpose, operation, equipment, and 

customers.  The compliance specification further alleges 
that based on the conduct of its business operations as 
described, Respondent JS is the alter ego of Respondent 

Succi and thus is jointly and severally liable with Re-
spondent Succi for fulfilling the remedial obligations set 
forth in the Board™s enforced Order. 
On April 20, 2011, the Acting General Counsel filed 
with the Board a motion for default judgment, with ex-
hibits attached.
4  On April 20, 2011, the Board issued an 
order transferring the proceed
ing to the Board and a No-
tice to Show Cause why the motion should not be grant-
ed.  On May 17, 2011, a revised Notice to Show Cause 
issued, noting that the original
 notice had not been served 
on Respondent JS.  The revised notice was served on 

Respondent JS.  The Respondents failed to file a re-
sponse.  The allegations in the motion and in the compli-
ance specification are therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
                                                           
4 The Acting General Counsel™s Motion for Default Judgment and 
attached exhibits indicate that th
e compliance specification and notice 
of hearing was served by certified mail on the Respondents and their 
counsel.  The copy of the compliance specification sent to John Succi, 
president, John Succi Contracting, Inc. d/b/a John Succi General Con-

tractors was returned unclaimed.  It is well settled that a respondent™s 
failure or refusal to accept certified 
mail or to provide for receiving 
appropriate service cannot serve to def
eat the purposes of the Act.  See, 
e.g., 
I.C.E. Electric, Inc
. 339 NLRB 247, 247 fn. 2 (2003), and cases 
cited therein.  Further, the attached 
exhibits indicate that the copy of the 
compliance specification sent to John Succi, JS Contractors and Build-

ers, Inc. t/a Succi Contract
ors and Builders was delivered. 
Ruling on the Motion for Default Judgment 
Section 102.56(a) of the Board™s Rules and Regula-
tions provides that a respondent shall file an answer 
within 21 days from servi
ce of a compliance specifica-
tion.  Section 102.56(c) provides that if the respondent 
fails to file an answer to the specification within the time 
prescribed by this section, th
e Board may, either with or 
without taking evidence in support of the allegations of 
the specification and without further notice to the re-
spondent, find the specification to be true and enter such 

order as may be appropriate. 
According to the uncontroverted allegations of the mo-
tion for default judgment, the Respondents, despite hav-
ing been advised of the filing requirements, have failed 
to file an answer to the co
mpliance specification.  In the 
absence of good cause for the 
Respondents™ failure to file 
an answer, we deem the al
legations in the compliance 
specification to be admitted as true, and we grant the 

Acting General Counsel™s Motion for Default Judgment. 
Based on the above, the compliance specification al-
leges, and we find, that JS Contractors and Builders, Inc. 

t/a Succi Contractors and Build
ers is a disguised continu-
ation and an alter ego of Respondent John Succi Con-
tracting, Inc. d/b/a John Succi General Contractors a/k/a 

Succi, John General Contractors with substantially iden-
tical ownership, management, supervision, business pur-
pose, operation, equipment, a
nd customers.  As such, JS 
Contractors and Builders, Inc.
 t/a Succi Contractors and 
Builders is jointly and severally liable for remedying the 
unfair labor practices of Jo
hn Succi Contracting, Inc. 
d/b/a John Succi General Contractors a/k/a Succi, John 
General Contractors.  We further conclude that the net 
backpay due the discriminatees through the fourth quar-
ter of 2010 is as stated in
 the compliance specification, 
and we will order the Respondents to pay those amounts 

to the discriminatees, plus additional backpay that may 
accrue in the absence of a va
lid offer of reinstatement, 
plus interest accrued to the date of payment. 
ORDER 
The National Labor Relations Board orders that the 
Respondents, John Succi Contracting, Inc. d/b/a John 

Succi General Contractors a/k/a Succi, John General 
Contractors, Yardley, Pennsylvania, and its alter ego, JS 
Contractors and Builders, Inc.
 t/a Succi Contractors and 
Builders, Fairless Hills, Pennsyl
vania, and their officers, 
agents, successors, and assigns, shall jointly and several-
ly make whole the individuals named below, by paying 
 JOHN SUCCI GENERAL CONTRACTORS
 3them the amounts following their names, plus additional 
backpay that may accrue in th
e absence of a valid offer 
of reinstatement, plus interest accrued to the date of 
payment in the manner prescribed in 
New Horizons
, 283 
NLRB 1173 (1987), minus tax withholdings required by 
Federal and State laws.
5  Summarizing these amounts, 
                                                           
5 The Board has declined to apply its new policy, announced in 
Ken-tucky River Medical Center
, 356 NLRB 6 (2010), of daily compound-
ing of interest on backpay awards, in cases such as this, that were al-
ready in the compliance stage on th
e date that decision issued.  
Rome 
Electrical Systems, Inc.
, 356 NLRB 170, 170 fn. 2 (2010). 
the Respondents are obligated to pay the employees 
backpay totaling, through the fourth quarter of 2010, 
$49,674.93, plus additional 
backpay that may accrue in 
the absence of a valid offer of 
reinstatement, plus interest 
and minus withholdings. 
 Joseph Perri  $25,993.43 

Kenneth Whittaker    13,312.50 
Matthew Whittaker   10,369.00 
TOTAL:   $49,674.93 
  